Citation Nr: 0517656	
Decision Date: 06/29/05    Archive Date: 07/07/05

DOCKET NO.  03-24 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an effective date prior to November 30, 
2001, for the grant of service connection for residuals of 
cold injuries to the feet.

2.  Entitlement to an initial evaluation in excess of 20 
percent for residuals of a cold injury to the right foot.

3.  Entitlement to an initial evaluation in excess of 20 
percent for residuals of a cold injury to the left foot.


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse




ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from February 1942 to 
December 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York, which granted service connection for 
residuals of cold injuries to the feet.  The RO assigned a 20 
percent rating for each foot.  The veteran appeals for the 
assignment of initial ratings in excess of 20 percent for 
each foot.

In its March 2002 decision, the RO assigned an effective date 
of November 30, 2001, the date of receipt of the veteran's 
reopened claim, for the 20 percent ratings for the right and 
left foot.  A VA Report of Contact (VA Form 119), dated in 
August 2002, shows that the RO clarified that the veteran 
also appealed for an earlier effect date for the grant of 
service connection for his right and left foot disabilities.  
While the July 2003 Statement of the Case only listed the two 
separate increased evaluation claims, the RO did address the 
question of whether an earlier effective date was warranted 
for the assigned 20 percent evaluations and the veteran 
perfected his appeal of that issue by filing a timely 
Substantive Appeal.  38 C.F.R. § 20.200 (2004).  As such, the 
claim for an effective date prior to November 30, 2001, for 
the grant of service connection for residuals of cold 
injuries to the right and left feet is in appellate status.  
This issue is further addressed in the remand appended to 
this decision.






FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the veteran's claims addressed in this decision has been 
obtained by the RO, and the RO has notified him of the type 
of evidence needed to substantiate his claims.

2.  The veteran's residuals of a cold injury to the right 
foot are productive of pain, nail abnormalities, and X-ray 
abnormalities.  

3  The veteran's residuals of a cold injury to the left foot 
are productive of pain, nail abnormalities, and X-ray 
abnormalities.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an initial evaluation of 
30 percent, but no more than 30 percent, for residuals of a 
cold injury to the right foot have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.321(b)(1), 4.1, 4.7, 4.104, Diagnostic Code 7122 (2004).

2.  The criteria for entitlement to an initial evaluation of 
30 percent, but no more than 30 percent, for residuals of a 
cold injury to the left foot have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.321(b)(1), 4.1, 4.7, 4.104, Diagnostic Code 7122 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties:

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
have since been published.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  The VCAA and implementing regulations apply 
to the case at hand, and the requirements therein appear to 
have been met.  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claims for 
higher initial ratings for his right and left foot 
disabilities, and no further assistance is required in order 
to comply with VA's statutory duty to assist him with the 
development of facts pertinent to his claims.  See 38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Specifically, the RO 
has afforded him a comprehensive VA examination addressing 
his disorders.  This examination was conducted in January 
2002, and, during his May 2005 VA Travel Board hearing, the 
veteran did not specifically assert that his disorders had 
materially worsened since the examination was conducted.  See 
VAOPGCPREC 11-95 (April 7, 1995).  Moreover, there is no 
indication from the record of additional medical treatment 
for which the RO has not obtained, or made sufficient efforts 
to obtain, corresponding records.

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his initial claims for service connection in a January 2002 
letter.  By this letter, the RO also notified the veteran of 
exactly which portion of that evidence was to be provided by 
him and which portion VA would attempt to obtain on his 
behalf.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
see also Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. App. 
Apr. 14, 2005).  In this letter, the veteran was also advised 
to submit additional evidence to the RO, and the Board finds 
that this instruction is consistent with the requirement of 
38 C.F.R. § 3.159(b)(1) that VA request that a claimant 
provide any evidence in his or her possession that pertains 
to a claim.

Here, the noted "duty to assist" letter was issued prior to 
the appealed rating decision.  This letter, as noted above, 
addressed the veteran's initial service connection claims.  
The question of whether a further VCAA letter for such 
"downstream" matters as higher initial evaluation and 
effective date issues is required was addressed by the VA 
Office of General Counsel in VAOPGCPREC 8-2003 (Dec. 22, 
2003).  In this precedent opinion, the General Counsel held 
that, in such circumstances, a Statement of the Case was 
required in cases involving a "downstream" issue, but 
38 U.S.C.A. § 5103(a) did not require separate notice of the 
information and evidence necessary to substantiate the newly 
raised issue.  Id.  
In any event, the RO addressed the veteran's claims in its 
July 2003 Statement of the Case and also issued a further 
"duty to assist" letter as to the higher initial evaluation 
claims in December 2003.  

Given the procedural history in this case, the Board finds 
that no prejudice to the veteran will result from an 
adjudication of his claims in this Board decision.  Rather, 
remanding this case back to the RO for further VCAA 
development would be an essentially redundant exercise and 
would result only in additional delay with no benefit to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 
see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

Entitlement to initial evaluations in excess of 20 percent 
for residuals of cold injuries to the right and left feet:

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  


In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, in cases in which a claim for a higher 
initial evaluation stems from an initial grant of service 
connection for the disability at issue, as here, multiple 
("staged") ratings may be assigned for different periods of 
time during the pendency of the appeal.  See generally 
Fenderson v. West, 12 Vet. App. 119 (1999).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

In the appealed March 2002 rating decision, the RO granted 
service connection for residuals of cold injuries to the 
right and left feet and assigned separate 20 percent 
evaluations for each foot, effective from November 30, 2001.

The RO based the noted grants on evidence of treatment for 
trench foot in service and the results of a January 2002 VA 
foot examination.  During this examination, the veteran 
reported intermittent pain, swelling, and numbness of the 
feet.  These symptoms were reportedly precipitated by 
ambulation and required rest in times of pain.  The veteran 
was noted to use a straight cane at times, but he did not 
have corrective shoes or inserts.  He could ambulate without 
the cane for two to three blocks.  Range of motion studies 
were within normal limits, without pain.  However, additional 
limitation due to pain and lack of endurance was noted.  The 
veteran's ambulation was slow without an assistive device, 
and his gait was slightly unsteady.  An examination of the 
feet revealed bilateral pes planus, a fungal nail infection, 
and faint bilateral dorsalis pedis pulses, but there was no 
evidence of callosities, skin breakdown, hammertoes, high 
arches, or clawfoot.  The veteran had difficulty with rising 
on the toes and heels, as he lost his balance.  Bilaterally, 
the Achilles tendons were sore to the midline, and tendon 
alignment was not correctable by manipulation.  There was 
moderate bilateral valgus but no forefoot/midfoot 
malalignment.  Hallux valgus was mild at five degrees 
bilaterally.  X-rays revealed bilateral calcaneal spurs and 
osteoarthritis of the right first metatarpal joint.  The 
diagnoses were bilateral pes planus and calcaneal spurs and 
osteoarthritis of the right first metatarpal joint.  

During his May 2005 VA Travel Board hearing, the veteran 
reported numbness and pain of the feet.  He indicated that he 
used a cane and was unable to climb up stairs.  Also, he 
noted that his feet had become "a little bit more white," 
with fungus.  

The RO has separately evaluated the veteran's right and left 
foot disorders at the 20 percent rate under 38 C.F.R. 
§ 4.104, Diagnostic Code 7122.  Under this section, a 20 
percent evaluation is assigned for cold injury residuals with 
arthralgia or other pain, numbness, or cold sensitivity, plus 
tissue loss, nail abnormalities, color changes, locally 
impaired sensation, hyperhidrosis, or X-ray abnormalities 
(osteoporosis, subarticular punched out lesions, or 
osteoarthritis).  A 30 percent evaluation contemplates 
arthralgia or other pain, numbness, or cold sensitivity, plus 
two or more of the following: tissue loss, nail 
abnormalities, color changes, locally impaired sensation, 
hyperhidrosis, and X-ray abnormalities (osteoporosis, 
subarticular punched out lesions, or osteoarthritis).  

In this case, the veteran's January 2002 VA examination 
confirms pain and lack of endurance of both feet.  The 
examination also revealed a fungal infection of the toenails, 
one of the criteria (nail abnormalities) listed for a 30 
percent evaluation under Diagnostic Code 7122.  The question 
then becomes whether there is an additional symptom that 
would warrant a 30 percent evaluation under this section.  

Here, the January 2002 VA examination did not confirm tissue 
loss, color changes, locally impaired sensation, or 
hyperhidrosis of either feet.  However, x-rays did reveal 
osteoarthritis of the right metatarpal joint.  As such, the 
criteria for a 30 percent evaluation for the right foot have 
been met.  

As to the left foot, the Board notes that x-rays revealed 
calcaneal spurring, which is not specifically listed as an X-
ray abnormality under the criteria for a 30 percent 
evaluation.  However, the veteran's foot symptomatology is 
essentially identical bilaterally, and there is no indication 
of less severe symptoms on the left.  Moreover, Diagnostic 
Code 7122 does not specifically limit relevant X-ray 
abnormalities to osteoporosis, subarticular punched out 
lesions, and osteoarthritis, even though those are the only 
listed abnormalities.  In any event, the Board finds that the 
veteran's confirmed left calcaneal spurring is essentially 
analogous to the specific findings indicated in the criteria 
for a 30 percent evaluation.  See 38 C.F.R. §§ 4.20, 4.27.  
Accordingly, after resolving all doubt in the veteran's favor 
under 38 U.S.C.A. § 5107(b), the Board finds that a 30 
percent evaluation is also warranted for the left foot.  

The Board would point out, however, that Diagnostic Code 7122 
does not allow for evaluations in excess of 30 percent, so 
there is no basis for even higher schedular evaluations.

Overall, the evidence supports separate initial 30 percent 
evaluations for the veteran's residuals of cold injuries to 
the right and left feet.  To that extent, his claims for 
higher initial evaluations are granted.

The Board has based its decision in this case upon the 
applicable provisions of the VA's Schedule for Rating 
Disabilities.  The veteran has submitted no evidence showing 
that his service-connected foot disorders have markedly 
interfered with his employment status beyond that 
interference contemplated by the assigned evaluations, and 
there is also no indication that these disorders have 
necessitated frequent periods of hospitalization during the 
pendency of this appeal.  Indeed, the veteran, who is retired 
from work, has not been hospitalized for these disorders 
during the pendency of this appeal.  As such, the Board is 
not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1), which 
concern the assignment of extra-schedular evaluations in 
"exceptional" cases.  See Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).




ORDER

Entitlement to an initial evaluation of 30 percent for 
residuals of a cold injury to the right foot is granted, 
subject to the laws and regulations governing the payment of 
monetary benefits.

Entitlement to an initial evaluation of 30 percent for 
residuals of a cold injury to the left foot is granted, 
subject to the laws and regulations governing the payment of 
monetary benefits.


REMAND

Unless otherwise specified, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later date.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.  

In cases involving new and material evidence, where evidence 
other than service department records is received within the 
relevant appeal period or prior to the issuance of the 
appellate decision, the effective date will be as though the 
former decision had not been rendered.  See 38 C.F.R. 
§§ 3.156(b), 3.400(q)(1)(i).  In cases where the evidence is 
received after the final disallowance, the effective date is 
the date of receipt of the new claim or the date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400(q)(1)(ii).  

Where the new and material evidence consists of a 
supplemental report from the service department, received 
before or after the decision has become final, the former 
decision will be reconsidered by the adjudicating agency of 
original jurisdiction.  This includes official service 
department records which presumably have been misplaced and 
have now been located and forwarded to VA.  38 C.F.R. § 
3.156(c).

In this case, the veteran's initial claim of entitlement to 
service connection for frozen feet was received by the RO on 
January 11, 1946.  The RO subsequently denied this claim in a 
February 1947 rating decision on the basis that the veteran's 
bilateral trench foot had not been shown on his last 
examination.  In a letter issued in the same month, the RO 
notified the veteran that service connection had been denied 
for a bilateral frozen foot condition and indicated that he 
had the right to appeal this decision.  No response was 
received within the following year, however.  As such, this 
decision became final under 38 U.S.C.A. § 7105(c).

The veteran next addressed his claim for service connection 
for frozen feet in a statement received by the RO on November 
30, 2001.  On this date, he also submitted photocopies of 
service records and of letters he had sent to his parents 
during service.  Subsequently, in the appealed March 2002 
rating decision, the RO granted service connection for 
residuals of cold injuries to the right and left feet and 
assigned separate 20 percent evaluations, effective from 
November 30, 2001.

The Board finds that some of the new and material evidence 
received consists of additional relevant service medical 
records or "a supplemental report from the service 
department...after the decision has become final."  38 C.F.R. 
§ 3.156(c).  In such cases, the prior decision as to that 
issue must automatically be "reconsidered" based on all the 
evidence, thus negating the finality of the prior decisions 
regarding that claim.  As the RO has not reconsidered its 
February 1947 unappealed decision denying service connection 
for bilateral trenchfoot, the earlier effective date issue 
must be remanded to the RO.

Therefore, in light of the above, this claim is remanded to 
the AMC for the following additional development:

1.  Following any indicated development, 
the RO must reconsider its February 1947 
unappealed decision denying service 
connection for bilateral trenchfoot.  
The decision should take into 
consideration all evidence received 
before and after the February 1947 
decision, to include the newly received 
service medical records, and the "benefit 
of the doubt" standard of proof.

2.  If earlier effective dates for the 
grant of service connection for residuals 
of cold injuries to the right and left 
feet are not granted to the veteran's 
satisfaction, he and his representative 
must be furnished a supplemental 
statement of the case and be afforded the 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, codified at 38 U.S.C. 
§§ 5109B, 7112.



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


